Title: To George Washington from Francis Baker, 15 December 1772
From: Baker, Francis
To: Washington, George



Sir
Queens Town [Md.] Decr the 15th 1772

At the time Capn Posey was in this Goal, his Son St Lawrence was in a Starving Condition about the Town—from mear pitty I took him into my House, and a Small time after Sent him with my own Children, to the Free school, where he Continued till his

Father Left this place for Virginia, who then told me the Boy should be under my Care till he himself or his friends sent for him; till which time it was my intention to Continue him on in Learning which ⟨he⟩ took fast, having a Good Master, But to my great surprize his Father was no sooner gone than an order was produc’d, By Mr Wm Miner from the Captain to take the Boy to his House, where he has been Ever since, in Character of Barr keeper, Hostler &c. Subject to Catch the Vices & manners of the Meaner sort of people, of which the House is often full, as I keep a Publick House, I could have had him myself in the same way, But seeing the Inocence of the Boy, I could not think of giving him a Tavern Education, he Cost me while at School £10 in Board & other things, & for his Age when he went to Mr Miner there was not his match for Writing, any Merchant would gladly have such an Assistant, I would not trouble you with this Information But from hearing you are a Friend to the Boys family—and that Charity will Excite you to make known whoever is, acquainted with the matter, as his Continuance a Year Longer may be his total Ruin. I am Sir, Your Very Hble Sert

Frs Baker

